DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 2, 3, 11, 12 and 17 reciting “wherein radially inward ends of the second slots are radially inward of radially inward ends of the first slots” and “wherein radially inward ends of the third slots are radially inward of the radially inward ends of the second slots” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 17 respectively reciting “A mount for an antenna, comprising” are indefinite, since it’s unclear which of the “mount” and “antenna” is being defined. 
Claims 1 and 17 respectively reciting “a plurality of second spokes, each of the second spokes including a vertical member and a flange that is generally parallel with the base panel and generally perpendicular to the vertical member, each of the second spokes including a second slot, and each of the flanges including a third slot” are indefinite, since it’s unclear how/whether the “second spokes” relate to the “base panel” and “first spokes” earlier recited. In Fig. 1 of the invention, the first spokes 105-109 and the second spokes 106-110 are related such that they all extend radially outwardly from the base panel, where each of the first spokes alternate with each of the second spokes from the base panel. 
Claims 1 and 17 respectively reciting “generally parallel” and “generally perpendicular” are indefinite, since scope of “generally” CANNOT be ascertained. In Fig. 1 of the invention, flange 114 is parallel with the base panel 102 and perpendicular to the vertical member 112. 
Claim 10 is indefinite for the same reasons given above. 
Claim 10, third clause, reciting “three spokes” are indefinite, since it’s unclear whether these are in addition to “three first spokes” earlier recited. 
Claim 17 reciting “wherein radially inward ends of the second slots are radially inward of radially inward ends of the first slots, and wherein radially inward ends of the third slots are radially inward of the radially inward ends of the second slots” are indefinite, since it’s NOT understood whether the three instances of “radially inward ends” are the same or different. Claims 2-3 and 11-12 are rejected for the same reason. 
Claims 7 and 14 reciting “an antenna” are indefinite, since it’s unclear whether this limitation relates to the antenna recited in claims 1 and 10, respectively. For purposes of examination, this limitation will be interpreted as --the antenna--. 
Rest of the claims are rejected for depending on either claim 1, 10 or 17. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable mount. 

The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1. (Proposed) A mount for an antenna, the mount comprising: 
a base panel; 
a plurality of first spokes extending radially outwardly from the base panel, each of the first spokes being cantilevered and including a first slot; and 
a plurality of second spokes extending radially outwardly from the base panel, each of the second spokes including a vertical member and a flange that is ;
wherein the first spokes symmetrically alternate with the second spokes from the base panel. 

10. A mount for an antenna, the mount comprising: 
a base panel; 
three first spokes extending radially outwardly from the base panel, each of the first spokes being cantilevered and including a first slot; and 
three second spokes extending radially outwardly from the base panel, each of the second spokes including a vertical member and a flange that is 
wherein the first, second and third slots are oblong slots.

17. A mount for an antenna, the mount comprising: 
a base panel; 
a plurality of first spokes extending radially outwardly from the base panel, each of the first spokes being cantilevered and including a first slot; and 
a plurality of second spokes extending radially outwardly from the base panel, each of the second spokes including a vertical member and a flange that is 
wherein second radially inward ends of the second slots are radially inward of first radially inward ends of the first slots, and wherein third radially inward ends of the third slots are radially inward of the second radially inward ends of the second slots.

Allowable Subject Matter
Claims 1, 10 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of a plurality of second spokes extending radially outwardly from the base panel, each of the second spokes including a vertical member and a flange that is parallel with the base panel and perpendicular to the vertical member, each of the second spokes including a second slot, and each of the flanges including a third slot; wherein the first spokes symmetrically alternate with the second spokes from the base panel. 
Regarding claim 10, none of the prior art shows, teaches or fairly suggests the features of three second spokes extending radially outwardly from the base panel, each of the second spokes including a vertical member and a flange that is parallel with the base panel and perpendicular to the vertical member, each of the second spokes including a second slot, and each of the flanges including a third slot; wherein the first, second and third slots are oblong slots.
Regarding claim 17, none of the prior art shows, teaches or fairly suggests the features of a plurality of second spokes extending radially outwardly from the base panel, each of the second spokes including a vertical member and a flange that is with the base panel and perpendicular to the vertical member, each of the second spokes including a second slot, and each of the flanges including a third slot; wherein second radially inward ends of the second slots are radially inward of first radially inward ends of the first slots, and wherein third radially inward ends of the third slots are radially inward of the second radially inward ends of the second slots.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kildal (US 11018430), Figs. 8, 15 and 22
Jones (US 9711871), Fig. 3
Rhine (US 5988583), Figs. 1-3
Prusmack (US 2011/0168220), Fig. 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845